United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3719
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Timothy J. Griess, also known as      *
Towtruck, also known as TJ,           * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: April 08, 2011
                                 Filed: April 13, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Timothy Griess pleaded guilty to conspiring to distribute 500 grams or more of
a methamphetamine mixture, in violation of 21 U.S.C. § 846, and subject to
sentencing under 21 U.S.C. § 841(b)(1). The district court1 sentenced him to the
statutory minimum of 120 months in prison and 5 years of supervised release. Griess
appeals. His counsel has filed a brief under Anders v. California, 386 U.S. 738



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
(1967), in which he seeks to withdraw and argues that the sentence was greater than
necessary to accomplish the statutory sentencing goals.

       Counsel’s challenge to the sentence is unavailing. The record reflects that
Griess understood the statutory minimum penalties when he entered his guilty plea.
The district court had no discretion to impose a sentence below the statutory minimum
where there was neither a departure motion by the government nor eligibility for
safety-valve relief. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we affirm the judgment, and we
allow counsel to withdraw.
                       ______________________________




                                         -2-